Citation Nr: 1812095	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD) and Barrett's esophagus, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for a right foot disability, claimed as right foot tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973, from February 1991 to June 1991, from October 2005 to December 2008, and from May 2010 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 2015, when it was remanded to schedule a Board hearing at the RO.

The Veteran appeared at hearing before the undersigned in January 2017 regarding the issues noted on the title page of this decision.  A transcript of the hearing is of record.

The Board notes its September 2015 remand also addressed service connection claims for sinus and respiratory disabilities that had previously been remanded by the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 statement submitted in response to a supplemental statement of the case, the Veteran requested a Board hearing regarding these claims.  These issues will be addressed in a separate Board decision, so the Veteran can be scheduled for the requested hearing.  See 38 C.F.R. § 20.700 (2017).

The Board further notes it finds the Veteran's service connection claim for a gastrointestinal disability should be considered a request to reopen a previously denied claim, even though the scope of the claim now includes Barrett's esophagus.  The Veteran initially filed a service connection claim for a gastrointestinal disability, to include GERD, in July 1996.  This claim was denied by a December 1997 rating decision.  The Veteran filed a timely notice of disagreement regarding the December 1997 rating decision, but failed to perfect an appeal by filing a substantive appeal within sixty days of the issuance of a May 1998 statement of the case.  Therefore, the December 1997 rating decision is final.  In June 2011, the Veteran requested to reopen the previously denied claim.  He submitted evidence that he had been diagnosed as having Barrett's esophagus to support his contention that he has had GERD since his separation from service.  In this type of situation, the Board is required to address whether the newly received evidence constitutes a new claim for a separate disability, or whether it should be construed as a request to reopen a previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Here, the Board finds evidence related to Barrett's esophagus should be construed as a request to reopen the previously denied claim, as opposed to a new claim, because the Veteran asserts Barret's esophagus is a progression of GERD and not a separate claim based on a distinct factual basis from the previously considered claim.  Since the Board finds reopening is warranted, this procedural posture is more favorable to the Veteran as it could, in theory, result in an earlier effective date of service connection under VA regulation if the claim is granted.  See 38 C.F.R. § 3.156(c) (2017).

The issues of service connection for a gastrointestinal disability and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA has received previously unconsidered evidence since a final December 1997 rating decision that denied service connection for a gastrointestinal disability that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran's current bilateral hearing loss disability is the result of acoustic trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the service connection claim for a gastrointestinal disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Gastrointestinal Disability

As noted in the introduction, the Board finds new and material evidence is required to reopen the Veteran's service connection for a gastrointestinal disability.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

The Veteran has submitted medical evidence that indicates he has been diagnosed as having GERD and Barrett's esophagus since a final December 1997 rating decision that denied service connection for a gastrointestinal disability.  He has reported his doctors have informed him the diagnosis of Barrett's esophagus is a progression of GERD over the years.  The Veteran's reports are presumed to be credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board notes the December 1997 rating decision denied service connection, in part, on the basis that a diagnosis of GERD had not been established.  The Board finds the newly received evidence relates to the basis for the prior denial of service connection for a gastrointestinal disability and raises a reasonable possibility of substantiating the claim; therefore, reopening of the claim is warranted.

II.  Service Connection - Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, the record establishes the Veteran has a current bilateral hearing loss disability.  A January 2017 audiological evaluation indicates the Veteran's auditory threshold was 45 decibels at 4000 Hz in the right ear and 40 decibels at 4000 Hz in the left ear.  See 38 C.F.R. § 3.385.  The Board acknowledges an earlier February 2012 VA examination revealed the Veteran did not to have a bilateral hearing loss disability for VA purposes; however, as noted by the Veteran's private audiologist, M.K., Au.D., the examination report revealed a significant threshold when compared with prior testing with a consistent pattern of decreased hearing acuity shown until the present level of disability.  Thus, the current disability requirement for the Veteran's service connection claim has been established.

In February 2017, M.K., Au.D., provided a nexus opinion on the Veteran's behalf that indicates the current bilateral hearing disability is at least as likely as not the result of acoustic trauma in service.  M.K., Au.D., noted the Veteran's history of excessive noise exposure as result of his in-service duties aboard aircraft carriers and as a boarding officer and explained a comparison of a baseline hearing test in May 2008 with an audiogram prepared in November 2010, one month prior to the Veteran's most recent separation from active service, reveals a significant threshold shift at all relevant frequencies.  M.K., Au.D., also, as previously noted, indicated further decline was shown during a February 2012 VA examination, resulting in a consistent pattern of decreased hearing acuity shown until the present level of disability.  The Board finds the private opinion probative with respect to the Veteran's claim because M.K., Au.D., considered an accurate factual history of the claimed disability and provided an adequate rationale to support his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The record does not include a negative VA nexus opinion.  Thus, the Board finds the evidence is in at least relative equipoise as to whether the Veteran's current bilateral hearing loss disability is the result of in-service acoustic trauma.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for bilateral hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

The service connection claim for a gastrointestinal disability is reopened.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran has submitted previously unconsidered service and private treatment records since his most recent examinations regarding his service connection claims for gastrointestinal and right foot disabilities.  These records corroborate the Veteran's claims regarding in-service manifestations of the claimed disabilities, as well as document current treatment.  Thus, new examinations are necessary to ensure the Board's decision is fully informed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new examination regarding his service connection claim for a gastrointestinal disability.  The selected examiner must provide an opinion addressing whether the Veteran has a current gastrointestinal disability, to include GERD and/or Barrett's esophagus, that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examiner is specifically asked to address the Veteran's reports that he has been informed his diagnosis of Barrett's esophagus is a progression of GERD over the years, possibly dating back to in-service treatment for gastrointestinal issues in 1994.

The examination report must include a complete rationale for the opinion provided.

2.  Schedule the Veteran for a new examination regarding his service connection claim for a right foot disability.  The selected examiner must provide an opinion addressing whether the Veteran has a current right foot disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected right knee disability.

In the context of direct service, the examiner is asked to address the relevance of recently submitted service treatment records that show documented treatment for bilateral Achilles pain in February 1991 that was diagnosed as tendonitis

The opinion must address both causation and aggravation in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


